Exhibit 10.29
(USA LOGO) [w77408w7740800.gif]
USA Mobility, Inc.
2010 Short-Term Incentive Plan
(Effective January 1, 2010)

I.   Effective Date. The USA Mobility, Inc. 2010 Short-Term Incentive Plan (the
“Plan”) was adopted by the Board of Directors (the “Board”) of USA Mobility,
Inc., a Delaware corporation (the “Company”), on February 9, 2010. The Plan is
effective as of January 1, 2010 and supersedes and replaces all former
management short-term incentive plans other than the 2009 Short-Term Incentive
Plan.   II.   Purpose. The Plan is designed to attract, motivate, retain and
reward key employees. The Plan rewards key employees by allowing them to receive
cash bonuses based on how well the Company performs against the performance
objectives selected by the Board and set forth in Exhibit A (the “Performance
Objectives”). In order for bonuses to be earned and paid, the Company must meet
the Performance Objectives on or before December 31, 2010. If the Performance
Objectives are not met on or before December 31, 2010, no bonuses will be paid.
  III.   Eligibility. Participation in the Plan is limited to those key
employees who are selected for participation in the Plan by the Board, in its
sole discretion (each such individual, a “Participant”). Newly hired or promoted
employees who are selected to participate in the Plan after January 1, 2010 but
before October 1, 2010 will participate in the Plan on a prorated basis based on
the number of days worked during the performance period after becoming bonus
eligible. Employees who are newly hired or promoted on or after October 1, 2010
will not be eligible to participate in the Plan.   IV.   Target Bonus. The
target bonus for each Participant is based on a percentage of the Participant’s
annual (or prorated, if applicable) salary as of January 1, 2010 (or date of
hire or promotion to an eligible position, if later). The applicable percentage
is determined by the Compensation Committee, in its sole discretion, and need
not be identical among Participants. The earned bonus may be greater than or
less than the target bonus depending on the level at which the Performance
Objectives are attained.   V.   Payment of Earned Bonus.

  A.   Except as provided herein, each earned bonus under the Plan will be
calculated based on the attainment of the Performance Objectives and will be
paid in a lump sum (subject to any required withholding for income and
employment taxes) after the 2010 annual audit has been completed and the
Company’s annual report on Form 10K has been filed with the Securities and
Exchange Commission but in no event later than December 31, 2011.     B.   If
the Participant involuntarily Separates from Service without Cause or due to
disability or dies prior to December 31, 2010, he or she will be eligible to
receive a prorated bonus provided that the Company is on track to attain the
Performance Objectives as reasonably determined by the Compensation Committee
and

 



--------------------------------------------------------------------------------



 



(USA LOGO) [w77408w7740800.gif]

      provided further that, in the event Participant involuntarily Separates
from Service without Cause, he or she has executed a release, any waiting period
in connection with such release has expired, he or she has not exercised any
rights to revoke the release and he or she has followed any other applicable and
customary termination procedures, as determined by the Company in its sole
discretion. The bonus will be prorated to the date of Participant’s Separation
from Service or death, calculated as follows:
one-hundred percent (100%) of a Participant’s target bonus will be multiplied by
a fraction, the numerator of which is the number of days the Participant was
continuously providing services to the Company from January 1, 2010 through the
date immediately prior to the Participant’s Separation from Service or death,
and the denominator of which is 365 days. Prorated bonuses will be paid to the
Participant, or in the event of Participant’s death, the Participant’s estate,
on the sixty-fifth (65th) day following the date of Participant’s Separation
from Service or death.         For purposes of the Plan, “Separation from
Service” shall have the meaning provided in the Treasury Regulations under
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
“Separates from Service” shall have a consistent meaning. Unless otherwise
defined in an employment agreement between the Participant and the Company, for
purposes of the Plan, “Cause” means (i) dishonesty of a material nature that
relates to the performance of services for the Company by Participants;
(ii) criminal conduct (other than minor infractions and traffic violations) that
relates to the performance of services for the Company by Participant; (iii) the
Participant’s willfully breaching or failing to perform his or her duties as an
employee of the Company (other than any such failure resulting from the
Participant having a disability (as defined herein)), within a reasonable period
of time after a written demand for substantial performance is delivered to the
Participant by the Board, which demand specifically identifies the manner in
which the Board believes that the Participant has not substantially performed
his duties; or (iv) the willful engaging by the Participant in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise.
No act or failure to act on the Participant’s part shall be deemed “willful”
unless done, or omitted to be done, by the Participant not in good faith and
without reasonable belief that such action or omission was in the reasonable
best interests of the Company. For this purpose, “disability” means a condition
or circumstance such that the Participant has become totally and permanently
disabled as defined or described in the Company’s long term disability benefit
plan applicable to executive officers as in effect at the time the Participant
incurs a disability.     C.   Notwithstanding anything to the contrary in this
Plan, no payments contemplated by this Plan will be paid during the six-month
period following a Participant’s Separation from Service unless the Company
determines, in its good faith judgment, that paying such amounts at the time
indicated in paragraph B above would not cause the Participant to incur an
additional tax under Code section 409A, in which case the bonus payment shall be
paid in a lump sum on the first day following the end of the six-month period.

 



--------------------------------------------------------------------------------



 



(USA LOGO) [w77408w7740800.gif]

VI.   Forfeiture. Any Participant whose employment is terminated for Cause or
who voluntarily Separates from Service prior to the date bonuses are paid shall
forfeit any right to receive a bonus award.   VII.   Administrator. The
Compensation Committee of the Board shall administer the Plan in accordance with
its terms, and shall have full discretionary power and authority to construe and
interpret the Plan; to prescribe, amend and rescind rules and regulations,
terms, and notices hereunder; and to make all other determinations necessary or
advisable in its discretion for the administration of the Plan. Any actions of
the Compensation Committee with respect to the Plan shall be conclusive and
binding upon all persons interested in the Plan. The Compensation Committee, in
its sole discretion and on such terms and conditions as it may provide, may
delegate all or part of its authority and powers under the Plan to one or more
directors and/or officers of the Company.   VIII.   Amendment; Termination. The
Board, in its sole discretion, without prior notice to Participants, may amend
or terminate the Plan, or any part thereof, at any time and for any reason, to
the extent such action will not cause adverse tax consequences to a participant
under Code section 409A. Any amendment or termination must be in writing and
shall be communicated to all Participants. No award may be granted during any
period of suspension or after termination of the Plan.   IX.   Miscellaneous.

  A.   No Rights as Employee. Nothing contained in this Plan or any documents
relating to this Plan shall (a) confer on a Participant any right to continue in
the employ of the Company; (b) constitute any contract or agreement of
employment; or (c) interfere in any way with the Company’s right to terminate
the Participant’s employment at any time, with or without Cause.     B.   Tax
Withholding. To the extent required by applicable federal, state, local or
foreign law, the Company shall withhold all applicable taxes (including, but not
limited to, the Participant’s FICA and Social Security obligations) from any
bonus payment.     C.   Transferability. A Participant may not sell, assign,
transfer or encumber any of his or her rights under the Plan.     D.   Unsecured
General Creditor. Participants (or their beneficiary) may seek to enforce any
rights or claims for payment under the Plan solely as an unsecured general
creditor of the Company.     E.   Successors. This Plan shall be binding upon
and inure to the benefit of the Company and any successor to the Company and the
Participant’s heirs, executors, administrators and legal representatives.     F.
  Code Section 409A. The Plan is intended to be a nonqualified deferred
compensation plan within the meaning of Code section 409A and shall be
interpreted to meet the requirements of Code section 409A. To the extent that
any provision of the Plan would cause a conflict with the requirements of Code
section 409A, or would cause the administration of the Plan to fail to satisfy
Code

 



--------------------------------------------------------------------------------



 



(USA LOGO) [w77408w7740800.gif]

      section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law. Nothing herein shall be construed as a guarantee of
any particular tax treatment to a Participant.     G.   Governing Law. All
questions pertaining to the validity, construction and administration of the
Plan shall be determined in accordance with the laws of the State of Delaware,
without regard to conflicts of laws provisions.     H.   Integration. This
document and each exhibit hereto represent the entire agreement and
understanding between the Company and the Participants and supersede any and all
prior agreements or understandings, whether oral or written, with the Company
relating to the subject matter covered by this Plan.     I.   Severability. In
case any provision of this Plan shall be held illegal or invalid, such
illegality or invalidity shall be construed and enforced as if said illegal or
invalid provision had never been inserted herein and shall not affect the
remaining provisions of this Plan, but shall be fully severable, and the Plan
shall be construed and enforced as if any such illegal or invalid provision were
not a part hereof.

               IN WITNESS WHEREOF, USA Mobility, Inc., by its duly authorized
officer acting in accordance with a resolution duly adopted by the Board of
Directors of USA Mobility, Inc., has executed this Plan on February 16, 2010,
effective as of January 1, 2010.

         
 
  USA MOBILITY, INC.    
 
       
 
  /s/ Vincent D. Kelly    
 
 
 
Vincent D. Kelly, President & CEO    

 



--------------------------------------------------------------------------------



 



(USA LOGO) [w77408w7740800.gif]
Exhibit A
Performance Objectives
Operating Cash Flow (50%)

                              Result             (in millions)   Performance  
Payout
 
  $ 51.607       120.0 %     125.0 %
Over
  $ 49.457       115.0 %     120.0 %
Perform
  $ 47.307       110.0 %     115.0 %
 
  $ 45.156       105.0 %     107.5 %
Target
  $ 43.006       100.0 %     100.0 %
 
  $ 40.856       95.0 %     92.5 %
Under
  $ 38.705       90.0 %     85.0 %
Perform
  $ 36.555       85.0 %     80.0 %
 
  $ 34.405       80.0 %     75.0 %
 
  <$ 34.405       <80.0 %     0.0 %

Direct Units in Service (15%)

                              Result             (in thousands)   Performance  
Payout
 
    [***]       [***] %     [***] %
Over
    [***]       [***] %     [***] %
Perform
    [***]       [***] %     [***] %
 
    [***]       [***] %     [***] %
Target
    [***]       [***] %     [***] %
 
    [***]       [***] %     [***] %
Under
    [***]       [***] %     [***] %
Perform
    [***]       [***] %     [***] %
 
    [***]       [***] %     [***] %
 
    [***]       [***] %     [***] %

Healthcare Revenue (20%)

                              Result             (in millions)   Performance  
Payout
 
  $ [***]       [***] %     [***] %
Over
  $ [***]       [***] %     [***] %
Perform
  $ [***]       [***] %     [***] %
 
  $ [***]       [***] %     [***] %
Target
  $ [***]       [***] %     [***] %
 
  $ [***]       [***] %     [***] %
Under
  $ [***]       [***] %     [***] %
Perform
  $ [***]       [***] %     [***] %
 
  $ [***]       [***] %     [***] %
 
  $ [***]       [***] %     [***] %

Average Revenue Per Unit (15%)

                              Result             (in dollars)   Performance  
Payout
 
  $ [***]       [***] %     [***] %
Over
  $ [***]       [***] %     [***] %
Perform
  $ [***]       [***] %     [***] %
 
  $ [***]       [***] %     [***] %
Target
  $ [***]       [***] %     [***] %
 
  $ [***]       [***] %     [***] %
Under
  $ [***]       [***] %     [***] %
Perform
  $ [***]       [***] %     [***] %
 
  $ [***]       [***] %     [***] %
 
  $ [***]       [***] %     [***] %

   
[***]
Means that certain confidential information has been deleted from this document
and filed separately with the Securities and Exchange Commission.

 